   Case 2:18-cr-00116-MHT-WC Document 214 Filed 01/04/19 Page 1 of 1



   IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA            )
                                    )       CRIMINAL ACTION NO.
     v.                             )          2:18cr116-MHT
                                    )
MARTIN J. CONNORS and               )
RANDALL M. DAVIS                    )


                                ORDER

    Based on the agreement of the parties made on the

record    during   the    status     conference      today,     it     is

ORDERED that the motions to sever and continue trial

(doc. nos. 194 and 204), filed by defendants Randall M.

Davis and Martin J. Connors, are unsealed.

    DONE, this the 4th day of January, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
